 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      MARIO CUADRA,                                    No. 1:17-cv-01063-DAD-EPG
12
                        Plaintiff,
13
             v.                                        ORDER GRANTING DEFENDANT AND
14                                                     THIRD-PARTY DEFENDANTS’ MOTION
      GEORGE BROWN SPORTS CLUB-                        FOR PARTIAL JUDGMENT ON THE
15    PALM, INC.; GEORGE BROWN                         PLEADINGS WITH LEAVE TO AMEND
      SPORTS CLUB, INC.; JOHNSTON
16    CONTRACTING, INC.; and DOES 1                    (Doc. Nos. 80, 82, 83)
      through 100, inclusive,
17
                        Defendants.
18

19    AND RELATED CROSS-ACTIONS

20
21          This matter is before the court on a motion for partial judgment on the pleadings filed by

22   third-party defendant Kenneth Glen Clark, dba Clark Installation (“Clark Installation”) and joined

23   by third-party defendant WCM, Inc., dba Tec Spec Constructors (“Tec Spec”) and defendant

24   Johnston Contracting, Inc. (“Johnston Contracting”). (Doc. Nos. 80, 82, 83.) A hearing on the

25   motion was held on April 2, 2019. Attorneys Steven Dias and Robin Hall appeared on behalf of

26   plaintiff Mario Cuadra. Attorney Chelsea Whelan appeared on behalf of third-party defendant

27   Clark Installation, and attorney Alexander Sharp appeared on behalf of third-party defendant Tec

28   Spec. Attorney Warren Campbell appeared on behalf of defendant Johnston Contracting and
                                                      1
 1   attorney Paul Fata appeared on behalf of defendant George Brown Sports Club Palm, LLC

 2   (erroneously sued herein as “George Brown Sports Club-Palm, LLC”) and George Brown Sports

 3   Club, Inc. (collectively “GB3”). The court has considered the parties’ briefs and oral arguments,

 4   and for the reasons set forth below, will grant the motion for partial judgment on the pleadings,

 5   with leave to amend.

 6                                              BACKGROUND

 7           Plaintiff’s complaint alleges as follows. Plaintiff is a person with physical disabilities

 8   resulting from a prior injury to his knees. (Doc. No. 1 at 9.) On or about July 8, 2016, plaintiff

 9   visited the George Brown Sports Club facility located at 7825 N. Palm Avenue in Fresno,

10   California (the “Property”). (Id. at 7, 8.) Plaintiff attempted to shower in the men’s handicap

11   shower stall using the handicap seat, but the seat and the securing bolts sheared off the wall,

12   causing plaintiff to fall. (Id. at 8.) As a result of the fall, plaintiff sustained physical injuries

13   including, but not limited to, fatigue, stress, strain, pain, and injury to his neck and back that

14   required surgical intervention. (Id. at 13.) Plaintiff also suffered mental and emotional distress,

15   including, but not limited to, shame, humiliation, embarrassment, anger, disappointment, and

16   worry. (Id.)

17           Plaintiff filed this action in Fresno County Superior Court on July 7, 2017. (Id. at 7.)

18   Plaintiff asserts six causes of action against defendants George Brown Sports Club Palm LLC,

19   George Brown Sports Club, Inc., Johnston Contracting, and Does 1–100 for: (1) violation of the

20   Americans with Disabilities Act of 1990 (“ADA”); (2) violation of the Unruh Civil Rights Act
21   (“Unruh Act”); (3) denial of full and equal access to public facilities under Health and Safety

22   Code § 19955(a); (4) negligence; (5) premises liability; and (6) product liability. (Id. at 14–22.)

23   Plaintiff seeks damages, injunctive and declaratory relief, and attorneys’ fees and costs. (Id. at 7–

24   8.)

25           On August 8, 2017, defendants removed this action to federal court based on federal

26   question jurisdiction. (Id. at 1–2.) On October 20, 2017, defendant Johnston Contracting filed a
27   /////

28   /////
                                                          2
 1   third-party complaint against third-party defendants William McKeand,1 Tec Spec, and Roes 1–

 2   50 for implied and express indemnity, apportionment of fault and contribution, breach of contract,

 3   and declaratory relief regarding indemnity and duty to defend. (Doc. No. 14.) Johnston

 4   Contracting alleges that it subcontracted with McKeand and Tec Spec to supply and install

 5   improvements to the Property, including the shower seat at issue in plaintiff’s complaint. (Id. at

 6   ¶¶ 7–8.) On December 13, 2017, third-party defendant Tec Spec filed a third-party complaint

 7   against additional third-party defendants American Specialties, Inc.,2 Clark Installation, and Roes

 8   1–25 for implied indemnity, equitable indemnity, and declaratory relief. (Doc. No. 29.) Tec Spec

 9   alleges that American Specialties, Inc. supplied, and that Clark Installation installed, the shower

10   seat that is the basis of plaintiff’s underlying complaint. (Id. at ¶¶ 2–3.)

11          On February 12, 2019, third-party defendant Clark Installation filed the motion now

12   pending before the court, seeking judgment on the pleadings as to plaintiff’s causes of action

13   brought under the ADA, the Unruh Act, and California Health and Safety Code § 19955. (Doc.

14   No. 80.) Tec Spec and Johnston Contracting joined in the motion. (Doc. Nos. 82, 83.) Plaintiff

15   filed his opposition on March 19, 2019, and third-party defendant Clark Installation filed its reply

16   on March 26, 2019. (Doc. Nos. 84, 86.)

17                                          LEGAL STANDARD

18          Rule 12(c) of the Federal Rules of Civil Procedure provides that “[a]fter the pleadings are

19   closed—but early enough not to delay trial—a party may move for judgment on the pleadings.”

20   In reviewing a motion brought under Rule 12(c), the court “must accept all factual allegations in
21   the complaint as true and construe them in the light most favorable to the nonmoving party.”

22   Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009).

23          The same legal standard applicable to a Rule 12(b)(6) motion applies to a Rule 12(c)

24   motion. Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). Accordingly,

25
     1
26     On July 19, 2018, the parties stipulated to the dismissal of defendant McKeand from this action.
     (Doc. Nos. 62, 63.)
27
     2
       On July 23, 2018, the parties stipulated to the dismissal of defendant American Specialties, Inc.
28   from this action. (Doc. Nos. 64, 65.)
                                                        3
 1   “judgment on the pleadings is properly granted when, taking all the allegations in the non-moving

 2   party’s pleadings as true, the moving party is entitled to judgment as a matter of law.” Marshall

 3   Naify Revocable Tr. v. United States, 672 F.3d 620, 623 (9th Cir. 2012) (quoting Fajardo v.

 4   County of Los Angeles, 179 F.3d 698, 699 (9th Cir. 1999)); see also Fleming, 581 F.3d at 925

 5   (noting that “judgment on the pleadings is properly granted when there is no issue of material fact

 6   in dispute, and the moving party is entitled to judgment as a matter of law”). The allegations of

 7   the non-moving party must be accepted as true, while any allegations made by the moving party

 8   that have been denied or contradicted are assumed to be false. MacDonald v. Grace Church

 9   Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006). The facts are viewed in the light most favorable to

10   the non-moving party and all reasonable inferences are drawn in favor of that party. Living

11   Designs, Inc. v. E.I. DuPont de Nemours & Co., 431 F.3d 353, 360 (9th Cir. 2005).

12           Courts have discretion both to grant a motion for judgment on the pleadings with leave to

13   amend or to simply grant dismissal of causes of action rather than grant judgment as to them.

14   Lonberg v. City of Riverside, 300 F. Supp. 2d 942, 945 (C.D. Cal. 2004) (citations omitted); see

15   also Pac. W. Grp. v. Real Time Sols., Inc., 321 Fed. App’x 566, 569 (9th Cir. 2008);3 Woodson v.

16   State of California, No. 2:15-cv-01206-MCE-CKD, 2016 WL 524870, at *2 (E.D. Cal. Feb. 10,

17   2016). Generally, dismissal without leave to amend is proper only if it is clear that “the

18   complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Grp., 499 F.3d

19   1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006, 1013 (9th Cir. 2005)); see

20   also Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (noting that
21   “[l]eave need not be granted where the amendment of the complaint . . . constitutes an exercise in

22   futility”).

23                                               ANALYSIS

24           Clark Installation, Tec Spec, and Johnston Contracting (collectively “movants”) argue that

25   they are entitled to judgment on the pleadings as to plaintiffs’ first, second, and third causes of

26   action, because: (1) plaintiff fails to adequately allege an injury-in-fact as required for standing
27
     3
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28   36-3(b).
                                                       4
 1   under Article III; and (2) plaintiff lacks standing to seek injunctive relief, which is the only

 2   remedy available to him under Title III of the ADA. (Doc. No. 80 at 6–7.) The court addresses

 3   each of these arguments below.

 4   A.     Injury-in-Fact

 5          “[T]hose who seek to invoke the jurisdiction of the federal courts must satisfy the

 6   threshold requirement imposed by Article III of the Constitution by alleging an actual case or

 7   controversy.” City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983). To satisfy the case or

 8   controversy requirement, a plaintiff must show that he has suffered an injury-in-fact that is

 9   concrete and particularized; that the injury is traceable to the challenged action of the defendant;

10   and that the injury is likely to be redressed by a favorable decision. See Lujan v. Defenders of

11   Wildlife, 504 U.S. 555, 560–61 (1992); Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081

12   (9th Cir. 2004).

13          The movants contend that plaintiff alleges “only a single, temporary barrier to access” that

14   is insufficient to state an injury-in-fact. (Id. at 8.) Relying on the Ninth Circuit’s decision in

15   Chapman v. Pier 1 Imports (U.S.) Inc., the movants argue that the requirement that public

16   accommodations maintain “readily accessible” facilities “does not prohibit isolated or temporary

17   interruptions in service or access due to maintenance or repairs.” (Id.) (quoting Chapman v. Pier

18   1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011)).

19          Plaintiff disputes the characterization of his claim as challenging an isolated or temporary

20   interruption in access resulting from maintenance or repairs. (Doc. No. 84 at 11–12.) Plaintiff
21   argues that he suffered an injury-in-fact not because the handicapped shower was temporarily

22   unavailable, but because “the handicapped shower stall that was held out to be ADA compliant

23   was in fact not ADA compliant and therefore failed.” (Id.) The complaint alleges that “the

24   installment of the seat including the selection and installation of the anchoring device did not

25   comply with the ADA Requirements and Guidelines.” (Doc. No. 1 at 12.) According to plaintiff,

26   “[i]t is not necessary to show repeated instances of a design or construction violation, although
27   the violation remains, until such time as a facility is designed and/or constructed in accordance

28   with ADAAG [ADA Accessibility Guidelines].” (Doc. No. 84 at 9.)
                                                         5
 1           The court agrees with plaintiff that an allegation of a violation of ADAAG would be

 2   sufficient to allege an injury-in-fact. The ADAAG, promulgated by the Attorney General to carry

 3   out the provisions of the ADA, “lay[s] out the technical structural requirements of places of

 4   public accommodation.” Chapman, 631 F.3d at 945 (quoting Fortyune, 364 F.3d at 1080–81).

 5   As the Ninth Circuit has found, “[t]he ADAAG’s requirements are as precise as they are

 6   thorough, and the difference between compliance and noncompliance with the standard of full

 7   and equal enjoyment established by the ADA is often a matter of inches.” Id. at 945–46 (citing

 8   ADAAG provisions requiring grab bar behind water closets to be at least 36 inches long, and for

 9   mirrors to be mounted with the bottom edge no higher than 40 inches above the finish floor); see

10   also Pascuiti v. N.Y. Yankees, 87 F. Supp. 2d 221, 225 (S.D.N.Y. 1999) (quoting a letter in which

11   the Department of Justice stated that it “consider[ed] any element in a facility that does not meet

12   or exceed the requirements set forth in the [ADAAG] to be a barrier to access”). Finding that the

13   ADAAG provides the minimum technical standards for accessibility in new facilities, the Ninth

14   Circuit has held that “if a barrier violating these standards relates to a plaintiff’s disability, it will

15   impair the plaintiff’s full and equal access, which constitutes ‘discrimination’ under the ADA.

16   That discrimination satisfies the ‘injury-in-fact’ element of Lujan.” Chapman, 631 F.3d at 947;

17   see also Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1042 n.5 (9th Cir. 2008) (“Once a disabled

18   individual has encountered or become aware of alleged ADA violations that deter his patronage

19   of or otherwise interfere with his access to a place of public accommodation, he has already

20   suffered an injury in fact traceable to the defendant’s conduct and capable of being redressed by
21   the courts, and so he possesses standing under Article III.”).

22           That said, however, plaintiff here has alleged an ADAAG violation in no more than a

23   conclusory fashion. (See Doc. No. 1 at 12) (“Plaintiff . . . alleges. . . the installment of the seat

24   including the selection and installation of the anchoring device did not comply with the ADA

25   /////

26   /////
27   /////

28   /////
                                                           6
 1   Requirements and Guidelines.”).4 Although plaintiff references the ADAAG requirements in his

 2   complaint, he does not specifically allege what provision of the ADAAG the handicapped shower

 3   seat purportedly violated. To the extent that plaintiff alleges there was some deficiency with the

 4   “anchoring device,” plaintiff’s allegation is vague as to what the purported deficiency was. He

 5   fails to identify, for example, what anchoring device was used or how it was installed, and what

 6   anchoring device should have been used or how it should have been installed pursuant to the

 7   ADAAG. See Fortyune, 364 F.3d at 1084–85 (“[A]n examination of the ADAAG . . . is

 8   necessary in cases that involve the design of a public accommodation under the ADA[.]”; see also

 9   Kohler v. In-N-Out Burgers, 2013 WL 5315443, at *3 (C.D. Cal. Sept. 12, 2013) (“A facility that

10   adheres to the [ADAAG] Standards . . . will not be subject to liability under the ADA for any

11   architectural elements covered by the Standards.”). It is therefore altogether unclear from the

12   complaint before the court whether what plaintiff alleges is in fact an ADA violation at all, as

13   opposed to a claim for negligent installation actionable under state law.

14          In addition, plaintiff fails to allege how this purported violation “relates to” his own

15   disability. Chapman, 631 F.3d at 947. The Ninth Circuit has held that a plaintiff “does not have

16   standing to challenge those barriers that would burden or restrict access for a person” with a

17   disability different than the plaintiff’s disability. See Doran, 524 F.3d at 1044 n.7 (holding that

18   plaintiff, a wheelchair user, “cannot challenge all of the ADA violations in the 7-Eleven store. . . .

19   Doran may challenge only those barriers that might reasonably affect a wheelchair user’s full

20   enjoyment of the store.”); see also Chapman, 571 F.3d at 858 n.2 (“The Ninth Circuit does not
21   . . . grant a plaintiff standing to challenge un-encountered barriers not related to his or her

22   disability. For example, a non-blind, non sight-impaired person who needs a wheelchair for

23
     4
       In support of his opposition, plaintiff submits the declaration of attorney Robin M. Hall, which
24   states that during discovery, an inspection of defendants’ premises on May 2, 2018 revealed that
     the shower seat at issue “did not have the solid backing[] required under Title III of the
25   Americans with Disabilities Act.” (Doc. No. 85 at ¶ 4.) The declaration attaches photographs of
26   the shower seat taken on the day of the inspection. (Id. at 5–6.) In his reply, third-party
     defendant Clark Installation objects to the introduction of evidence outside the pleadings, and
27   argues that the declaration is irrelevant, lacking in foundation, and vague. (Doc. No. 86 at 8–10.)
     The court need not resolve these objections because the Hall declaration is also conclusory and
28   does not adequately address the pleading deficiencies identified by the court herein.
                                                          7
 1   mobility cannot challenge barriers that would only restrict access for a person who is blind or

 2   sight-impaired.”). Here, plaintiff alleges only that he “has a prior injury to his knees causing his

 3   disability.” (Doc. No. 1 at 9). From this vague allegation alone—without, for example, further

 4   factual allegations regarding plaintiff’s limited standing mobility—the court is unable to conclude

 5   that a noncompliant shower seat “relates to” plaintiff’s disability by burdening or restricting his

 6   access to the Property.

 7          Because plaintiff has failed to allege facts supporting an ADA violation that relates to his

 8   disability, the court concludes that plaintiff has failed to adequately allege an injury-in-fact.

 9   Accordingly, the court will grant the movants’ motion for judgment on the pleadings on this

10   ground.

11   B.     Standing for Injunctive Relief

12          The movants also challenge plaintiff’s standing on a separate ground, arguing that

13   plaintiff’s complaint contains allegations regarding only a single incident that took place on July

14   8, 2016, and that as a result, plaintiff does not and cannot allege a real and immediate threat of

15   repeated injury as is required to state a claim for injunctive relief. (Doc. No. 80 at 7.)

16          The only remedy available to private plaintiffs under the ADA is injunctive relief. See 42

17   U.S.C. § 12188(a)(1) (affording private plaintiffs the remedies provided under the Civil Rights

18   Act of 1964, 42 U.S.C. § 2000a-3(a)); see also Chapman, 631 F.3d at 946 (“[I]njunctive relief . . .

19   is the only relief available to private plaintiffs under the ADA.”). To establish standing to pursue

20   injunctive relief, a plaintiff must demonstrate a “real and immediate threat of repeated injury” in
21   the future. See Fortyune, 364 F.3d at 1081 (quoting O’Shea v. Littleton, 414 U.S. 488, 496

22   (1974)). That is, a plaintiff must allege facts demonstrating “a sufficient likelihood that he will

23   again be wronged in a similar way.” Lyons, 461 U.S. at 111.

24          The movants argue that plaintiff’s complaint alleges only a single incident occurring on

25   July 8, 2016, and “does not and cannot allege that there was any denial of access subsequent to

26   the incident or that he was denied or threatened denial of access to the GBSC facilities before or
27   after the incident.” (Doc. No. 80 at 7.) According to movants, “the alleged barrier encountered

28   by Plaintiff resulted from an isolated incident due to unapparent reinforcements needed to the
                                                         8
 1   shower seat, not a conscious policy resulting in continuous denial of access.” (Id.)

 2           The movants’ focus on subsequent denial of access, or continuous denial of access

 3   pursuant to a conscious policy, misconstrues the applicable legal standard. In Chapman, the

 4   Ninth Circuit explained:

 5                   [A]n ADA plaintiff can show a likelihood of future injury when he
                     intends to return to a noncompliant accommodation and is therefore
 6                   likely to reencounter a discriminatory architectural barrier.
                     Alternatively, a plaintiff can demonstrate sufficient injury to pursue
 7                   injunctive relief when discriminatory architectural barriers deter him
                     from returning to a noncompliant accommodation.
 8

 9   631 F.3d at 950. In sum, courts have jurisdiction to entertain requests for injunctive relief “both

10   to halt the deterrent effect of a noncompliant accommodation and to prevent imminent

11   ‘discrimination,’ as defined by the ADA, against a disabled individual who plans to visit a

12   noncompliant accommodation in the future.” Id.

13           Here, the complaint does not allege that plaintiff has plans to return to the Property, nor

14   does it allege that the architectural barriers he experienced have deterred him from returning to

15   the Property. Indeed, although the complaint alleges that at all times stated therein plaintiff “was

16   a member of GBSC Defendants Facility” (Doc. No. 1 at 12), the complaint does not allege

17   whether plaintiff remains a member, and if so, when plaintiff intends to return or how often

18   plaintiff has returned to the Property since July 8, 2016. Even if plaintiff has not returned to the

19   Property since the incident, the complaint does not allege that plaintiff was deterred from

20   returning because of the noncompliant accommodations. Thus, by the standards set forth in
21   Chapman, plaintiff has failed to allege facts showing a likelihood of future injury entitling him to

22   injunctive relief. See O’Campo v. Ghoman, 622 Fed. App’x 609 (9th Cir. 2015) (holding that

23   standing for injunctive relief requires plaintiff to allege either intent to return or that barriers deter

24   plaintiff from returning, but that plaintiff would return if barriers were removed) (citing

25   Chapman, 631 F.3d at 950); cf. Barrilleaux v. Mendocino County, 61 F. Supp. 3d 906, 917–18

26   (N.D. Cal. 2014) (finding plaintiff’s allegation that she “has a need to, and wishes to return to and
27   use the facilities complained of herein, and is deterred from use of these facilities until they are

28   made accessible” established standing to sue for injunctive relief under the ADA). Accordingly,
                                                          9
 1   the movants’ motion for partial judgment on the pleadings will be granted as to plaintiff’s claim

 2   for injunctive relief.

 3   C.      Leave to Amend

 4           At the hearing on April 2, 2019, counsel for plaintiff represented to the court that there

 5   may be additional facts that could be alleged to support plaintiff’s causes of action. The court

 6   requested that counsel notify the court within two weeks of the hearing whether plaintiff would

 7   seek leave to amend. (See Doc. No. 88.) On April 16, 2019, counsel for plaintiff filed a notice

 8   with the court stating that, after consultation with plaintiff and plaintiff’s expert, plaintiff has

 9   additional facts relevant to the causes of action alleged and that plaintiff therefore seeks leave to

10   file an amended complaint. (Doc. No. 90.)

11           Generally, dismissal without leave to amend is proper only if it is clear that “the complaint

12   could not be saved by any amendment.” Intri-Plex Techs, 499 F.3d at 1056 (citation omitted); see

13   also Ascon Props., Inc., 866 F.2d at 1160. At this early stage of the litigation, and given

14   plaintiff’s counsel’s representations following the hearing, the court does not find that amendment

15   would be futile. The court will therefore grant plaintiff leave to file an amended complaint.

16                                               CONCLUSION

17           For the reasons set forth above:

18                 1. The movants’ motion for partial judgment on the pleadings (Doc. Nos. 80, 82, 83)

19                    is granted, with leave to amend; and

20                 2. Any amended complaint plaintiff elects to file shall be due within twenty-one (21)
21                    days of the date of service of this order.

22   IT IS SO ORDERED.
23
          Dated:     April 24, 2019
24                                                        UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                         10
